Title: To George Washington from William Thompson, 22 January 1794
From: Thompson, William
To: Washington, George


          
            sir,
            District of Georgia, Savannah, 22nd Jany 1794.
          
          The unfortunate Death and melancholy fate of Major Forsyth which have doubtless reached
            you ere this, embolden me to venture in the present application,
            I have acted in the capicity of Deputy Marshal for these last eighteen months, and was
            continued as such by the late Marshal’s Commission to me directed, a
            Copy of which I take the liberty of enclosing under Notary seal.
          The necessity of filling up the vacancy appearing obvious, I am induced from the
            Vouchers I forward, to address my self to the President’s notice for that appointment,
            and must with diffidence and submission suggest that probably the Title of an old
            Continental Officer of the ninth Pennsylvania Regiment, who served with some reputation
            from it’s formation in 1776, to it’s dissolution in 1781, as may appear by the
            certificates of Genls Moyland & Butler to Genl Knox in 1785, (which I have requested
            Genl Irvin to present you) may have some weight in the present decision, and should you, Sir, from these short truths think me worthy of the
            appointment in preference to other applications, as partiality is a stranger to your
            Actions, on the Following principles only I beg leave to ask it; as the merit and worth
            of Major Forsyth were known to all his friends and acquaintances when alive, that esteem
            which was then his share must in part be transferred to his family, and as probably they
            are in distress, I propose & happily submit to allow one half of all the Commissions
            from Marshals Sales in this district for the term often specified in his last Commission
            as Marshal.
          The incompatibility of holding two Offices, will make me resign the appointment of
            Collector of Hardwicke if chosen to the place of Marshal; I have
            the Honor to be, most respectfully, Your obedient Servt
          
            Wm: Thompson
          
        